DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/11/2021.  As directed by the amendment: claims 1 and 42 have been amended.  Thus, claims 1 – 24, 42, and 49 – 54 are presently pending in this application.

Drawings
All previous objections have been overcome by Applicant’s amendments filed on 08/20/2021.

Specification
All previous objections have been overcome by Applicant’s amendments filed on 08/20/2021.

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.
Regarding claims 1 – 24, 42, and 49 – 54, Applicant argued that Janardhan does not teach the newly amended claims.  Specifically, Applicant argued that Janardhan does not teach the first pattern comprising a first slot angle and a first slot spacing, and a second segment extending proximally relative the first segment with a second pattern of slotted openings, the second pattern comprising a second slot angle and a second slot spacing, wherein the second pattern is different from the first pattern as 

    PNG
    media_image1.png
    281
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    635
    media_image2.png
    Greyscale

As seen in the annotated Figures above, the first pattern includes a first slot angle and a first slot spacing while the second pattern includes a second slot angle and a second slot spacing.  As accurately 
See rejections below for more details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 14-16, 18-19, 49, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan (US 8,728,116).

a flexible and hollow shaft (8500, Fig. 19B, and see Col. 33, lines 10-12; Col. 132, lines 10-15) including a proximal end (the end to the right of 8540, Fig. 19B) and a distal end (the end to the left of 8510, Fig. 19B), 
and the flexible and hollow shaft including a slotted portion (the slits 8535 and 8545 of 8510, 8520, 8530, and 8540, Fig. 19B) with a plurality of slotted openings (8535 and 8545, Fig. 19B; also see annotated Figures below), 
wherein the slotted portion includes a first segment (8510 and 8520, Fig. 19B; also see annotated Figures below) with a first pattern of slotted openings, the first pattern comprising a first slot angle and a first slot spacing (see pattern of 8535 and 8545 of 8510 and 8520 in Fig. 19B; also see annotated Figures below) 
and a second segment extending proximally relative the first segment with a second pattern of slotted openings, the second pattern comprising a second slot angle and a second slot spacing (8530 and 8540, Fig. 19B; also see annotated Figures below), wherein the second pattern is different from the first pattern (see pattern of 8535 and 8545 of 8530 and 8540 in Fig. 19B; also see annotated Figures below).

    PNG
    media_image1.png
    281
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    635
    media_image2.png
    Greyscale

As seen in the annotated Figures above, the first pattern includes a first slot angle and a first slot spacing while the second pattern includes a second slot angle and a second slot spacing.  As described in Col. 132, lines 30 – 37 by Janardhan, the first and second patterns have the same slot angle (since the slots are parallel) but with two different slot spacings.  Examiner notes that the current claims only require that the second pattern is different from the first pattern.  A first pattern of having a slot angle and a small slot spacing is physically different than a second pattern having the same slot angle but much larger slot spacing in that the spacing between adjacent slots are different between the first and 
Regarding claim 2, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the first pattern includes a repeating helical pattern of cut and uncut portions extending circumferentially around and along a length of the first segment (see pattern of 8510 and 8520 in Fig. 19B. Note that thefreedictionary.com defines “helical” as “of or having the shape of a helix; spiral”. It is the Examiner’s position that the patterns in Fig. 19B are helical as they are in a shape of a spiral around 8500), and wherein the second pattern includes a repeating helical pattern of cut and uncut portions extending circumferentially around and along a length of the second segment (see pattern of 8530 and 8540 in Fig. 19B).
Regarding claim 3, Janardhan discloses the catheter or shaft of claim 2 as discussed above, wherein a longitudinal spacing between the slotted openings of the first pattern (see “longitudinal spacing first pattern” in the annotated Figure below) at a distal portion (8510, Fig. 19B) of the first segment (8510 and 8520, Fig. 19B) is smaller relative to a longitudinal spacing between the slotted openings of the second pattern (see “longitudinal spacing second pattern” in the annotated Figure below) at a proximal portion (8540, Fig. 19B) of the second segment (8530 and 8540, Fig. 19B) such that a density of the slotted openings at the distal portion is greater relative to a density of the slotted openings at the proximal portion (see Fig. 19B, also see Col. 132, lines 30-37). 

    PNG
    media_image3.png
    291
    759
    media_image3.png
    Greyscale


Regarding claim 7, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to a flow diverter configured to be delivered into a patient's vasculature (Col. 168, lines 38-45; Note that distal end is denoted as the end to the left of 8510 in Fig. 19B and that since 8500 is an embodiment of 200, which is part of the device 10, that using a flow diverter (such as a stent) with the device 10 thus causes the distal end to be coupled to the flow diverter. Also note that all components must be either directly or indirectly coupled to each other).
Regarding claim 8, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to a coil embolization device configured to be delivered into a patient's vasculature (Col. 168, lines 38-45; Note that distal end is denoted as the end to the left of 8510 in Fig. 19B and that since 8500 is an embodiment of 200, which is part of the device 10, that using an embolic coil with the device 10 thus causes the distal end to be coupled to the embolic coil. Also note that all components must be either directly or indirectly coupled to each other).
Regarding claim 9, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is sized and adapted to allow aspiration of an obstruction through the flexible and hollow shaft (Col. 162, lines 1-7 and lines 62-66; Col. 163, lines 33-36; and also see FIG. 
Regarding claim 10, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is sized and adapted to allow a delivery catheter for an intravascular device to extend therethrough, the delivery catheter configured to position the intravascular device distally of the distal end of the flexible and hollow shaft (Col. 161, lines 44- 63; Col. 162, lines 62-66; also see Fig. 271-1. Note the Examiner is using the embodiment of 530 that is reinforced with 200 as disclosed in Col. 162, lines 62-66. The Examiner notes the recitations of claim 10 do not positively recite a delivery catheter and intravascular device, however, the prior art cited does have a delivery catheter (504, Fig. 271-1) and an intravascular device (506, Fig. 27C)).
Regarding claim 14, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the slotted openings are laser- cut (Col. 116, lines 47-53).
Regarding claim 15, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft further comprises at least one of a non-slotted portion extending proximally relative to the slotted portion or a non-slotted portion extending distally relative to the slotted portion (see areas of 8510, 8520, 8530, and 8540 that are without the slits 8535 and 8545; also see the annotated Figure below for clarity (note that not all of the non-slotted portions are explicitly pointed out below, but rather a portion of them).

    PNG
    media_image4.png
    201
    646
    media_image4.png
    Greyscale


Regarding claim 18, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is operably coupled to or in fluid communication with one or more of a catheter control handle, aspiration source, inflation source, or fluid delivery source (Col. 162, lines 1-7 and lines 62-66; Col. 163, lines 33-36; Col. 168, lines 38-45; and also see FIG. 27I-1).
Regarding claim 19, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft does not include a coil or braided material (see Fig. 19B and Col. 132, lines 10-59. Note there is no mention of a coil or braided material for the embodiment of Fig. 19B).
Regarding claim 49, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the catheter or shaft is configured to be a distal access support catheter (Col. 162, lines 62-66; also see Fig. 271-1). 
Regarding claim 52, Janardhan discloses the catheter or shaft of claim 3 as discussed above, wherein the longitudinal spacing of the first or second segment progressively varies along the length of the first or second segment (see Fig. 19B, also see Col. 132, lines 30-37). Claim Rejections - 35 USC § 103

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 11-13, 17, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116);
Regarding claim 11, Janardhan discloses the catheter or shaft of claim 1 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. However, in conjunction with the embodiment shown in Fig. 16F, Janardhan teaches that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient (Col. 116, lines 30-37). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment of Fig. 16F by including a slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. Doing so would facilitate navigation through narrow blood vessels and allow for more flexibility and maneuverability (Janardhan, Col. 113, lines 33-36 and Col. 116, lines 30-37).
Regarding claim 12, the combination of Janardhan teaches the catheter or shaft of claim 11 as discussed above, wherein the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least three bends having angles of at least or up to 90 degrees during advancement through the patient (Col. 116, lines 30-37).

Regarding claim 13, Janardhan discloses the catheter or shaft of claim 1 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that a ratio of an area of the slotted portion of the flexible and hollow shaft without slotted openings relative to an area of the slotted portion with slotted openings has a value up to 50%. However, in conjunction with the embodiment described in Col. 119, lines 7-12, Janardhan teaches that a ratio of an area of the slotted portion of the flexible and hollow shaft without slotted openings relative to an area of the slotted portion with slotted openings has a value up to 50% (Col. 119, lines 7-12). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment described in Col. 119, lines 7-12, by including a catheter or shaft, wherein a ratio of an area of the slotted portion of the flexible and hollow shaft without slotted openings relative to an area of the slotted portion with slotted openings has a value up to 50%. Doing so would allow one to adjust the flexibility of the device and can permit increasing flexibility from the proximal to distal ends (Janardhan, Col. 116, lines 38-46 and Col. 118, lines 53-56).
Regarding claim 17, Janardhan discloses the catheter or shaft of claim 1 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the flexible and hollow shaft is constructed out of one or more of stainless steel, nitinol, chromium, cobalt, platinum, or polymer. However, in conjunction with the embodiment described in Fig. 14A and the description in Col. 11, lines 60-61, Janardhan teaches that the flexible and hollow shaft is constructed out of one or more of stainless steel (Col. 11, lines 60- 61; Col. 107, lines 48-50), nitinol (Col. 11, lines 60-61; Col. 107, lines 50-54), chromium (Col. 107, lines 50-52), cobalt (Col. 107, lines 50-52), platinum (Col. 107, lines 50-51), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment described in the embodiment of Fig. 14A by including a flexible and hollow shaft that is constructed out of one or more of stainless steel, nitinol, chromium, cobalt, platinum, or polymer. Doing so would allow the device to be made of a biocompatible material (Janardhan, Col. 50, lines 38-41).
Regarding claim 42, Janardhan discloses a method for positioning a catheter or shaft within a vasculature of a patient, the method comprising: 
advancing a flexible and hollow shaft (8500, Fig. 19B, and see Col. 33, lines 10-12; Col. 132, lines 10-15) including a proximal end (the end to the right of 8540, Fig. 19B) and a distal end (the end to the left of 8510, Fig. 19B), 
and the flexible and hollow shaft including a slotted portion (the slits 8535 and 8545 of 8510, 8520, 8530, and 8540, Fig. 19B) with a plurality of slotted openings (8535 and 8545, Fig. 19B; also see annotated Figures below), 
wherein the slotted portion includes a first segment (8510 and 8520, Fig. 19B; also see annotated Figures below) with a first pattern of slotted openings, the first pattern comprising a first slot angle and a first slot spacing (see pattern of 8535 and 8545 of 8510 and 8520 in Fig. 19B; also see annotated Figures below) 
and a second segment extending proximally relative the first segment with a second pattern of slotted openings, the second pattern comprising a second slot angle and a second slot spacing (8530 and 8540, Fig. 19B; also see annotated Figures below), wherein the second 

    PNG
    media_image1.png
    281
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    635
    media_image2.png
    Greyscale

As seen in the annotated Figures above, the first pattern includes a first slot angle and a first slot spacing while the second pattern includes a second slot angle and a second slot spacing.  As described in Col. 132, lines 30 – 37 by Janardhan, the first and second patterns have the same slot angle (since the slots are parallel) but with two different slot spacings.  Examiner notes that the current claims only require that the second pattern is different from the first pattern.  A first pattern of having a slot angle 
However, the embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. However, in conjunction with the embodiment shown in Fig. 16F, Janardhan teaches that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient (Col. 116, lines 30-37; Col. 160, lines 7-20; also see Fig. 27G). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment of Fig. 16F by including a slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. Doing so would facilitate navigation through narrow blood vessels and allow for more flexibility and maneuverability (Janardhan, Col. 113, lines 33-36 and Col. 116, lines 30-37).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Lentz (US 2005/0177132), and in view of Koerner (US 2005/0288656).
Regarding claim 5, Janardhan discloses the catheter or shaft of claim 2 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the catheter or shaft 
Lentz teaches that the slits of a tube are formed with an arc length that is greater than 90 degrees but less than 180 degrees (see [0028]).
Koerner teaches that the slits of a tube are formed with an arc length that is typically slightly greater than 180 degrees (see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment described in the embodiment of Figs. 14A-14B, the description in Col. 8, lines 2-11, and the further teachings of Lentz and Koerner by including a catheter or shaft wherein a combined arc length of circumferentially adjacent cut and uncut portions of the helical pattern of the first pattern or second pattern is between 100 degrees and 180 degrees. Doing so would allow the device to have pivot points and provide the device with more flexibility (Janardhan, Col. 108, lines 58-64).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Leeflang (US 2004/0098033).
Regarding claim 6, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to an intravascular device (1000, Fig. 2A, and see Col. 33, lines 5-10 and 42-46; also see Fig. 1A), the intravascular device comprising: an 
Janardhan does not disclose that at least one of the proximal end or the distal end is movable relative to each other such that a proximal portion of the expandable basket is invertible towards a distal portion of the expandable basket to form a proximally oriented cavity in the expanded configuration.
Leeflang teaches an expandable basket (216, Figs. SA-5C) such that at least one of the proximal end or the distal end is movable relative to each other such that a proximal portion of the expandable basket is invertible towards a distal portion of the expandable basket to form a proximally oriented cavity in the expanded configuration (see [0069], [0070], and the configuration of 216 in Figs. SA-5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Leeflang by including a catheter or shaft with an expandable basket, wherein at least one of the proximal end or the distal end is movable relative to each other such that a proximal portion of the expandable basket is invertible towards a distal portion of the expandable basket to forma proximally oriented cavity in the expanded configuration. Doing so would allow the device to form a cavity that is capable of capturing materials traveling downstream and can help alleviate the risk of large particles to the patient that would otherwise be free to travel downstream (Leeflang, paragraph [0075]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Cottone (US 2017/0333675).
Regarding claim 20, Janardhan discloses the catheter or shaft of claim 1 as discussed above. Janardhan does not disclose that the embodiment of Fig. 19B comprises an outer liner extending coaxially around the flexible and hollow shaft.
Cottone teaches a flexible and hollow shaft (1910, Fig. 16A, and see [0077], [0109]; note that 1910 refers to the tubes previously described in Figs. 2A-2D-13 as described in [0109]), further comprising an outer liner extending coaxially around the flexible and hollow shaft (1920, Figs. 16A, 16D-16E, and see [0113)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Cottone by including a catheter or shaft comprising an outer liner extending coaxially around the flexible and hollow shaft. Doing so would allow one to seal off the openings of the cut portion (Cottone, [0122]) and manipulate the mechanical properties of the device, such as fluid impermeability (Cottone, [0121]) and improved lubricity (Cottone, [0111-0112]).

Claim(s) 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Kozak (U.S. 2008/0188793).
Regarding claim 20, Janardhan discloses the catheter or shaft of claim 1 as discussed above. Janardhan does not disclose that the embodiment of Fig. 19B comprises an outer liner extending coaxially around the flexible and hollow shaft.
Kozak teaches a catheter or shaft (124, Fig. 13) further comprising an outer liner extending coaxially around the flexible and hollow shaft (148, Fig. 13, and see [0083]).

Regarding claim 21, the combination of Janardhan and Kozak teaches the catheter or shaft of claim 20 as discussed above, wherein the flexible and hollow shaft does not include an inner liner extending coaxially within the flexible and hollow shaft (see Janardhan, Fig. 19B, and Col. 12, lines 10-59; also see Kozak, Fig. 13, and [0083]. Note that there is no mention of an inner liner extending coaxially within the flexible and hollow shaft for the Janardhan embodiment of Fig. 19B and the Kozak embodiment of Fig. 13).

Claim(s) 22 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Cottone (US 2017/0333675), and in view of Spaulding (U.S. 5,906,627).
Regarding claim 22, the combination of Janardhan and Cottone teaches the catheter or shaft of claim 20 as discussed above. The combination of Janardhan and Cottone does not teach that the outer liner has a uniform hardness along its length.
Spaulding teaches an outer liner that has a uniform hardness along its length (46, Fig. 4, and see Col. 6, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Janardhan and Cottone to incorporate the teachings of Spaulding by including an outer liner that has a uniform hardness along its length. Doing so would allow the outer liner to maintain the housing in a straightened configuration that would minimize bending of the housing (Spaulding, Col. 5, lines 45-50).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Janardhan, Cottone, and Spaulding to incorporate the further teachings of Cottone by including a catheter or shaft that comprises an inner liner extending coaxially within the flexible and hollow shaft such that the flexible and hollow shaft is sandwiched between the inner and outer liners. Doing so would allow one to manipulate the mechanical properties of the device, such as improving the lubricity (Cottone, [0111]).
Regarding claim 24, the combination of Janardhan, Cottone, and Spaulding teaches the catheter or shaft of claim 23 as discussed above. Cottone further teaches that the inner liner is directly coupled to the flexible and hollow shaft (see [0113]; also see 1930 in relation to 1910 in Figs. 16D-16E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Janardhan, Cottone, and Spaulding to incorporate the further teachings of Cottone by including a catheter or shaft wherein the inner liner is directly coupled to the flexible and hollow shaft. Doing so would allow one to manipulate the mechanical properties of the device, such as improving the lubricity (Cottone, [0111]). Additionally, doing so would enable the flexible and hollow shaft to be encapsulated, which can permit the modulation and/or maintenance of the flexibility of the device (Cottone, [0113]).

Claim(s) 50, 51, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8,728,116) in view of Gerrans (U.S. 2016/0096004).

Gerrans teaches that a portion of a catheter shaft has a ratio of an arc length of a cut portion to an arc length of an uncut portion that progressively varies along the length of the first or second segment (see [0090] and Figs. 9A-9D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Gerrans by including a catheter or shaft, wherein a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).
Regarding claim 51, the combination of Janardhan and Gerrans teaches the catheter or shaft of claim 50 as discussed above. Gerrans further teaches that the ratio progressively decreases along the length of the first or second segment (see [0090]; also see difference in arc lengths of Figs. 9B-9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Janardhan and Gerrans to incorporate the further teachings of Gerrans by including a catheter or shaft, wherein the ratio progressively decreases along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).


Gerrans teaches that a portion of a catheter shaft has a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment (see [0090] and Figs. 9A-9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Gerrans by including a catheter or shaft, wherein a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).
Regarding claim 54, the combination of Janardhan and Gerrans teaches the catheter or shaft of claim 53 as discussed above. Janardhan further teaches that the longitudinal spacing of the first or second segment progressively increases along the length of the first or second segment (Janardhan, see Fig. 19B, also see Col. 132, lines 30-37). Janardhan does not teach that the ratio progressively increases along the length of the first or second segment.
Gerrans teaches that the ratio progressively increases along the length of the first or second segment (see [0090] and Figs. 9B-9D).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783      
ANH T. BUI
Examiner
Art Unit 3783



     /NATHAN R PRICE/     Supervisory Patent Examiner, Art Unit 3783